Citation Nr: 0000128	
Decision Date: 01/04/00    Archive Date: 12/28/01

DOCKET NO.  95-14 276	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in North 
Little Rock, Arkansas


THE ISSUES

1.  Entitlement to an increased rating for lumbosacral strain 
with degenerative changes, currently evaluated as 60 percent 
disabling.

2.  Entitlement to a rating in excess of 10 percent prior to 
May 28, 1997, for conversion reaction.

3.  Entitlement to a rating in excess of 30 percent after May 
28, 1997, for conversion reaction.

4.  Entitlement to compensation benefits under the provisions 
of 38 U.S.C.A. § 1151, for additional disability from a left 
shoulder disorder, claimed as incurred as a result of medical 
and surgical treatment at a VA medical facility.

5.  Entitlement to special monthly compensation on the basis 
of being housebound or in need of regular aid and attendance.



REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESSES AT HEARING ON APPEAL

Appellant and his spouse


ATTORNEY FOR THE BOARD

Daniel R. McGarry


INTRODUCTION

The veteran had active service from September 1956 to 
September 1957.

This matter came before the Board of Veterans' Appeals 
(Board) on appeal from a rating decision in which the 
regional office (RO) denied an increased rating for the 
veteran's service-connected low back disorder.  The veteran 
has also appealed the RO's denial of an increased rating for 
conversion reaction, then rated as 10 percent disabling.  The 
veteran has also perfected appeals from the RO's denial of 
compensation for additional disability claimed pursuant to 
38 U.S.C.A. § 1151, claimed as being due to medical treatment 
at a VA medical facility.  Finally, the veteran has appealed 
the RO's denial of special monthly compensation based on 
being housebound or in need of regular aid and attendance.  
In January 1997, the Board remanded this matter to the RO for 
further development.  Pursuant to the remand, the RO obtained 
clinical records of private medical treatment and records of 
recent VA hospital and outpatient treatment.

In an October 1998 rating decision, the RO granted an 
increased rating of 30 percent for conversion reaction, 
effective from May 28, 1997.  The issue of entitlement to an 
increased rating for conversion reaction remains before the 
Board.  Cf. AB v. Brown, 6 Vet. App. 35 (1993) (where a 
claimant has filed a notice of disagreement as to an RO 
decision assigning a particular rating, a subsequent RO 
decision assigning a higher rating, but less than the maximum 
available benefit, does not abrogate the pending appeal).

In Floyd v. Brown, 9 Vet. App. 88 (1996), the United States 
Court of Veterans Appeals (now the United States Court of 
Appeals for Veterans Claims, hereinafter referred to as the 
Court) held that the Board does not have jurisdiction to 
assign an extraschedular rating under 38 C.F.R. § 3.321(b)(1) 
in the first instance.  The Board is still obligated to seek 
out all issues that are reasonably raised from a liberal 
reading of documents or testimony of record and to identify 
all potential theories of entitlement to a benefit under the 
laws and regulations.  In Bagwell v. Brown, 9 Vet. App. 337 
(1996), the Court clarified that it did not read the 
regulation as precluding the Board from affirming an RO 
conclusion that a claim does not meet the criteria for 
submission pursuant to 38 C.F.R. § 3.321(b)(1) or from 
reaching such a conclusion on its own.  Moreover, the Court 
did not find the Board's denial of an extraschedular rating 
in the first instance prejudicial to the veteran, as the 
question of an extraschedular rating is a component of the 
appellant's claim and the appellant had full opportunity to 
present the increased-rating claim before the RO.  
Consequently, the Board will consider whether this case 
warrants the assignment of an extraschedular rating.

The § 1151 and special monthly compensation claims are 
addressed in the remand appended to this decision.



FINDINGS OF FACT

1.  The veteran's disability from lumbosacral strain with 
degenerative changes is manifested by nearly constant low 
back pain and radicular pain to the lower extremities, with 
right lower extremity weakness, numbness, and gait 
disturbance.

2.  Prior to, and from, May 28, 1997, the conversion reaction 
has resulted in occupational and social impairment due to 
such symptoms as: depressed mood, anxiety and chronic sleep 
impairment.

3.  The record contains some medical evidence that the 
veteran has increased disability due to Department of 
Veterans Affairs (VA) medical and surgical treatment he 
received for a left shoulder disorder in 1990 and 1991.

4.  The record contains some medical evidence that the 
veteran is in need of regular aid and attendance due, at 
least partially, to his service connected disability from a 
low back disorder.


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 60 percent for 
lumbosacral strain with degenerative changes have not been 
met.  38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. 
§§ 3.321, 4.1, 4.2, 4.7, 4.10, 4.40, 4.41, 4.45, 4.71a, 
Diagnostic Code 5293 (1999).

2.  The criteria for a rating of 30 percent for conversion 
reaction were met prior to May 28, 1997.  38 U.S.C.A. 
§§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 4.1, 4.2, 4.7, 
4.10, 4.130, Diagnostic Code 9424 (1999).

3.  The criteria for a rating in excess of 30 percent for 
conversion reaction were not met after May 28, 1997.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. §§ 3.321, 
4.1, 4.2, 4.7, 4.10, 4.130, Diagnostic Code 9424 (1999).

4.  The claim for compensation for additional disability 
pursuant to 38 U.S.C.A. § 1151, based in medical and surgical 
treatment at a VA medical facility is well grounded.  
38 U.S.C.A. §§ 101(16), 1151, 1157 (West 19910; 38 C.F.R. 
§ 3.358 (1999).

5.  The claim for special monthly compensation based on being 
housebound or need of aid and attendance is well grounded.  
§ 38 U.S.C.A. §§ 1114, 5107 (West 1991); 38 C.F.R. §§ 3.350, 
3.352 (1999).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Increased Ratings

The veteran has presented a well-grounded claim for increased 
disability evaluation for his service-connected disabilities 
from a low back disorder and conversion reaction within the 
meaning of 38 U.S.C.A. § 5107(a) (West 1991); cf. Proscelle 
v. Derwinski, 2 Vet. App. 629, 632 (1992) (where veteran 
asserted that his condition had worsened since the last time 
his claim for an increased disability evaluation for a 
service-connected disorder had been considered by VA, he 
established a well-grounded claim for an increased rating).  
The Board is satisfied that all appropriate development has 
been accomplished and that the Department of Veterans Affairs 
(VA) has no further duty to assist the veteran in developing 
facts pertinent to his claim.  The veteran has not advised VA 
of the existence of additional evidence which may be 
obtained.

Disability evaluations are based upon the average impairment 
of earning capacity as contemplated by a schedule for rating 
disabilities.  38 U.S.C.A. § 1155 (West 1991); 38 C.F.R. Part 
4 (1999).  Although VA must consider the entire record, the 
most pertinent evidence, because of effective date law and 
regulations, is created in proximity to the recent claim.  
38 U.S.C.A. § 5110 (West 1991).

VA utilizes a rating schedule which is used primarily as a 
guide in the evaluation of disabilities resulting from all 
types of diseases and injuries encountered as a result of or 
incident to military service.  The percentage ratings 
represent, as far as can practicably be determined, the 
average impairment in earning capacity resulting from such 
diseases and injuries and their residual conditions in civil 
occupations.  Generally, the degrees of disability specified 
are considered adequate to compensate for considerable loss 
of working time from exacerbations or illnesses proportionate 
to the severity of the several grades of disability.  38 
U.S.C.A. § 1155 (West 1991); 38 C.F.R. § 4.1 (1999).  It is 
essential, both in the examination and in the evaluation of 
disability, that each disability be viewed in relation to its 
history.  38 C.F.R. § 4.1 (1999).

A.  Low Back Disorder

Service medical records show that the veteran had complaints 
of back pain and hypoesthesia in both legs.  His symptoms 
were diagnosed as psychogenic musculoskeletal reaction.  
During a VA examination in November 1957, the veteran 
reported that he had back pain and no feeling in his legs 
from his knees down.  The reported diagnosis was chronic 
residuals of lumbosacral strain.

The veteran was granted entitlement to service connection for 
residuals of lumbosacral strain by a December 1957 rating 
decision.  The associated disability was rated zero percent 
disabling pursuant to Diagnostic Code 5295 for lumbosacral 
strain.  In a December 1989 rating decision, the rating for 
the veteran's low back disorder, then diagnosed as 
lumbosacral strain with degenerative changes, was increased 
to 40 percent, effective from October 1988.  This is the 
highest schedular rating provided under Diagnostic Code 5295.

In October 1990, the veteran requested that his disability 
from his low back disorder be re-evaluated.  During a VA 
examination in March 1991, he reported having constant pain 
in his low back with radiation of pain into both legs.  
According to the veteran, the pain was aggravated with lying 
down and was diminished with standing, sitting, and walking.  
He denied having numbness but complained of impotence.  On 
examination, there was tenderness to palpation in the midline 
from L3 to L5.  Forward flexion was 30 degrees.  Backward 
extension was 10 degrees.  Lateral flexion was 20 degrees.  
Rotation was 20 degrees.  

The veteran was observed to arise slowly from a chair and to 
ambulate with a slow, shuffling gait.  He was not able to 
heel or toe walk.  Strength in both lower extremities was 
diminished 25 percent.  A straight leg raising test was 
positive bilaterally at 45 degrees.  Babinski's sign was 
negative.  Sensation was intact.  Deep tendon reflexes were 
diminished bilaterally.  X-rays showed generalized osteopenia 
of the lumbar spine.  There was anterior spurring at L3 
through L5.  The individual disc spaces appeared to be fairly 
well maintained.  The examining physician reported a 
diagnosis of chronic lumbosacral strain.

In a March 1991 rating decision, the veteran's disability 
from his low back disorder was increased to 60 percent.  The 
increased rating was assigned pursuant to Diagnostic Code 
5293.  Under that diagnostic code, pronounced intervertebral 
disc syndrome, with persistent symptoms compatible with 
sciatic neuropathy with characteristic pain and demonstrable 
muscle spasm, absent ankle jerk, or other neurological 
findings appropriate to the site of diseased disc is rated as 
60 percent disabling when there is little intermittent 
relief.  The 60 percent rating is the higher schedular rating 
assignable for intervertebral disc syndrome.

An electromyographic study of the veteran's lower extremities 
conducted in early March 1994 was interpreted as consistent 
with L4 radiculopathy and axonal sensory peripheral 
neuropathy.

During a VA neurologic examination in March 1994, the veteran 
told the examiner that while he was in the Navy, he had 
fallen about 30 feet down a ship's ladder.  He landed in a 
sitting position and had immediate, severe low back pain with 
pain radiating down into his legs.  He told the examiner that 
he was hospitalized for six months, and was treated with 
therapy, traction, and oral medication.  His back symptoms 
improved, and after his separation from service, he was able 
to work as a fireman for "20 years."  However, about ten 
years before the current examination, his back pain became 
increasingly severe, and he had to retire as a fireman.  In 
recent months, he had problems with radiating pain into his 
legs and frequent falls due to his legs collapsing.  In 
addition to complaints of constant low back pain, increased 
with prolonged sitting and standing, the veteran complained 
of loss of sensation down the medial aspect of his right leg, 
and some urinary incontinence.  On examination, the veteran 
was observed to walk with a cane and had a limp on the right 
side.  His legs had no atrophy or fasciculations.  In a 
sitting position, his feet had good dorsiflexion and plantar 
flexion.  His knees had good flexion and extension.  His hips 
had good flexion.  There was decreased sensation to pinprick 
throughout the entire right leg.  The loss of sensation did 
not follow any peripheral nerve or dermatomal pattern.  The 
left leg had normal sensation to pinprick.  Vibratory 
sensation and proprioception were decreased in the right 
great toe.  Reflexes were 1+ at the knees and ankles, 
bilaterally.  No Babinski was present.  The examiner reported 
that the veteran's neurological deficits appeared to be more 
likely due to a conversion reaction than to neurological 
damage.

A computed tomography scan of the veteran's lumbar spine was 
conducted in April 1994.  There was mild degenerative changes 
throughout the lumbar spine.  There was disc bulging without 
compromise of the spinal canal at the levels of the second 
and third lumbar vertebrae (L2-3) and at L3-4.  At L4-5, 
there was a mild, concentric disc bulge which was slightly 
more prominent on the left side.  There was  a very slight 
contour deformity on the ventral aspect of the thecal sac on 
the left, with slight displacement of the intrathecal nerve 
roots.

The veteran has submitted several letters from private 
physicians who have treated him.  In an October 1994 letter, 
Ron J. Bates, D.O., took issue with the findings made during 
the March 1994 VA examination.  The doctor reported that the 
veteran had a decreased patellar reflex in the right leg 
which was consistent with L3 or L4 radiculopathy.  The doctor 
referred to two VA outpatient treatment records which also 
indicated that the veteran had L4 radiculopathy.  In the 
doctor's opinion, the veteran had genuine physical 
disabilities which were unrelated to conversion reaction.  
The physician noted that the veteran use of a cane to walk 
was primarily due to a recent cerebrovascular accident.  The 
same physician's clinical treatment notes show repeated 
diagnoses of lumbar radiculopathy and degenerative joint 
disease of the back.

In a November 1994 letter, another private physician reported 
that the veteran had radiculopathy in his right lower 
extremity which would benefit from epidural injection of 
steroids and Xylocaine.

The veteran and his wife testified in September 1996 that his 
right leg numbness had caused him to fall and injure himself.  
In addition to use of a walker, the veteran asserted that he 
required assistance from others to ambulate so as to avoid 
falling.

Records of treatment at a private medical center show that 
the veteran sought emergency treatment in December 1996 for 
severe low back pain.  He was treated with analgesics.  He 
was treated during 1996 and 1997 with intrathecal injections 
for chronic sciatic pain radiating to his right lower 
extremity.

During a VA orthopedic examination in May 1997, the veteran 
had poor balance and showed difficulty with undressing and 
dressing.  Range of motion testing of the veteran's back was 
not possible due to his severe balance problems.  However, 
the examiner expressed his opinion that the veteran had an 80 
to 90 percent restriction in range of motion of his low back 
due to periarticular stiffening.  Reflexes were trace at the 
right knee and 1+ at the right ankle.  Straight leg raising 
on the right produced back pain and clonus in the extremity 
in the triceps group.  X-rays of the lumbar spine showed disc 
space narrowing and spur formation on the bodies of the L3, 
L4, and L5.  The pertinent diagnosis was degenerative disease 
of the lumbosacral spine.  The examiner expressed the opinion 
that the veteran's present symptoms were not attributable to 
his service-connected low back disorder, as he had a 
significant recovery from the in-service back injury and the 
onset of the current symptoms was many years after his 
separation from service.

The Board has reviewed the entire record and finds that the 
veteran's low back disorder is manifested by chronic, 
persistent symptoms compatible with sciatic neuropathy, with 
neurological findings consistent with lumbar disc disease 
with little intermittent relief.  His symptoms are consistent 
with the criteria for the highest schedular rating of 60 
percent under Diagnostic Code 5293.

The Board has considered the veteran's disability from his 
low back disorder in the context of other diagnostic codes to 
determine if a higher scheduler rating is assignable pursuant 
to such other codes.  The Board notes that the only higher 
schedular rating (100 percent) assignable for a back disorder 
pertains to complete bony fixation (ankylosis) of the spine 
at an unfavorable angle.  38 C.F.R. § 4.71a, Diagnostic Code 
5286 (1999).  The record contains no clinical findings that 
the veteran's back disability causes bony fixation of the 
spine at an unfavorable angle.  Therefore, the Board 
concludes that the criteria for the next higher schedular 
rating of 100 percent are not met or approximated.  38 C.F.R. 
§ 4.7 (1999).

B.  Conversion Reaction

Service medical records show that while he was hospitalized 
for treatment of symptoms associated with a back injury, the 
veteran was observed to be nervous, restless, fidgety, and 
shaky.  He also bit his fingernails.  In notes of an 
orthopedic consultation made in April 1957, the examiner 
reported that he could find no organic reason for the 
veteran's complaints.  In May 1957, he was referred for a 
neuropsychiatric consultation.  In the examiner's impression, 
the veteran may have had mild, longstanding anxiety which 
could tend to prolong his physical complaints of back pain 
beyond what might be expected on purely organic grounds.  The 
examiner suggested a diagnosis of psychogenic musculoskeletal 
reaction.  The same diagnosis appears in several subsequently 
dated treatment records.  

A report of medical survey dated in August 1957 noted the 
veteran's history and his current complaints of poor sleep, 
weight loss, frequent diarrhea, lack of appetite, and aching 
joints.  He expressed hostility towards authority figures, as 
they made him nervous, shaky inside, tremulous, restless, and 
caused him to bite his nails.  A board of psychiatrists 
concluded that the veteran had a passive aggressive 
personality type was very unstable emotionally.  The 
diagnosis was changed to passive-aggressive reaction.

The veteran underwent a VA neuropsychiatric examination in 
November 1957.  During the examination, he showed moderately 
severe tension and vasomotor instability.  His palms had 
excessive perspiration.  He fingernails were bitten quite 
short.  He had digital tremor.  He admitted that he was quite 
nervous.  A neurologic examination was normal except for 
bilateral, stocking-type anesthesia distal to the knees.  The 
examiner reported that the veteran's reactions were quite 
typical of a conversion reaction.  No reliable, objective 
sensory changes were evidence.  The examiner described the 
veteran as anxious, apprehensive, tense, and insecure.  He 
was passively hostile.  He had a number of deep seated 
phobias and was preoccupied with his physical symptoms.  The 
examiner reported a diagnosis of chronic, moderately severe 
conversion reaction with anxiety features, manifested by 
complaints of a stocking-type anesthesia of the lower 
extremities related to a history of back injury.

The veteran was granted entitlement to service connection for 
conversion reaction in a December 1957 rating decision.  A 10 
percent rating was assigned for the neuropsychiatric 
disorder, effective from the date of the day following the 
veteran's separation from service.  The rating was increased 
to 30 percent by the RO's October 1998 rating decision, 
effective from May 28, 1997.

Initially, the veteran's disability from conversion reaction 
was rated under the former General Rating Formula for 
Psychoneurotic Disorders.  Under the former rating criteria, 
a 100 percent rating is assigned for a neuropsychiatric 
disorder when, by reason of psychoneurotic symptoms, the 
attitudes of all contacts except the most intimate are so 
adversely affected as to result in virtual isolation in the 
community; or when there are totally incapacitating 
psychoneurotic symptoms bordering on gross repudiation of 
reality with disturbed thought or behavioral processes 
associated with almost all daily activities such as fantasy, 
confusion, panic, and explosions of aggressive energy 
resulting in profound retreat from mature behavior; or when 
the affected individual is demonstrably unable to obtain or 
retain employment.  The Court, in Johnson v. Brown, 7 Vet. 
App. 95 (1994), held that these criteria for a 100 percent 
rating are each an independent basis for granting a 100 
percent rating.  A 70 percent rating is warranted when the 
ability to establish or maintain effective or favorable 
relationships with people is severely impaired, or the 
psychoneurotic symptoms are of such severity and persistence 
that there is severe impairment to obtain or retain 
employment.  A 50 percent evaluation will be assigned when 
the ability to establish or maintain effective or favorable 
relationships with people is considerably impaired or where, 
by reason of psychoneurotic symptoms, the reliability, 
flexibility, and efficiency levels are so reduced as to 
result in considerable industrial impairment.  A 30 percent 
rating is assigned where there is definite impairment of the 
ability to establish or maintain effective and wholesome 
relationships with people, or where the psychoneurotic 
symptoms result in such reduction in initiative, flexibility, 
efficiency and reliability levels as to produce definite 
industrial impairment.  A 10 percent rating is assigned for 
symptoms of a lesser degree than the criteria for the 30 
percent rating, with emotional tension or other evidence of 
anxiety productive of mild social and industrial impairment.

In Hood v. Brown, 4 Vet. App. 301 (1993), the Court of 
Veterans' Appeals stated that the term "definite" in 
38 C.F.R. § 4.132 was "qualitative" in character, whereas 
the other terms were "quantitative" in character, and 
invited the Board to "construe" the term "definite" in a 
manner that would quantify the degree of impairment for 
purposes of meeting the statutory requirement that the Board 
articulate "reasons or bases" for its decision.  
38 U.S.C.A. § 7104(d)(1)(West 1991).  In a precedent opinion 
dated November 9, 1993, the VA General Counsel concluded that 
"definite" is to be construed as "distinct, unambiguous, 
and moderately large in degree."  It represents a degree of 
social and industrial inadaptability that is "more than 
moderate but less than rather large."  VAOPGCPREC 9-93 
(O.G.C. Prec. 9-93) (Nov. 9, 1993), 57 Fed.Reg 4753 (1994). 

Effective November 7, 1996, the rating criteria for the 
evaluation of mental disorders were revised.  61 Fed. Reg. 
52965 (1996).  A 100 percent rating is assigned for total 
occupational and social impairment, due to such symptoms as:  
gross impairment in thought processes or communication; 
persistent delusions or hallucinations; grossly inappropriate 
behavior; persistent danger of hurting self or others; 
intermittent inability to perform activities of daily living 
(including maintenance of minimal personal hygiene); 
disorientation to time or place; memory loss for name of 
close relatives, own occupation, or own name.  A 70 percent 
rating is assigned for occupational and social impairment 
with deficiencies in most areas, such as work, school, family 
relations, judgment, thinking, or mood, due to such symptoms 
as:  suicidal ideation; obsessional rituals which interfere 
with routine activities; speech intermittently illogical, 
obscure, or irrelevant; near-continuous panic or depression 
affecting the ability to function independently, 
appropriately and effectively; impaired impulse control (such 
as irritability, with periods of violence); spatial 
disorientation; neglect of personal appearance and hygiene; 
difficulty in adapting to stressful circumstances (including 
work or work-like setting); inability to establish and 
maintain effective relationships.  A 50 percent rating is 
assigned for occupational and social impairment with reduced 
reliability and productivity due to such symptoms as: 
flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory (e.g., retention of only highly 
learned material, forgetting to complete tasks); impaired 
judgment; impaired abstract thinking; disturbances of 
motivation and mood; difficulty in establishing and 
maintaining effective work and social relationships.  A 30 
percent rating is assigned where there is occupational and 
social impairment with occasional decrease in work efficiency 
and intermittent periods of inability to perform occupational 
tasks (although generally functioning satisfactorily, with 
routine behavior, self-care, and conversation normal), due to 
such symptoms as: depressed mood, anxiety, suspiciousness, 
panic attacks (weekly or less often), chronic sleep 
impairment, mild memory loss (such as forgetting names, 
direction, recent events).  A 10 percent rating is assigned 
for occupational and social impairment due to mild or 
transient symptoms which decreased work efficiency and 
ability to perform occupational task only during periods of 
significant stress, or symptoms controlled by continuous 
medication.

In Karnas v. Derwinski, 1 Vet. App. 308, 312-13 (1991), the 
Court held that, when there has been a change in an 
applicable statute or regulation after a claim has been filed 
but before a final decision has been rendered, VA must apply 
the version of the statute or regulation which is most 
favorable to the claimant, unless Congress has expressly 
provided otherwise or has authorized VA to provide otherwise 
and VA has done so.  Accordingly, with respect to claims 
involving ratings for mental disorders that were pending on 
November 7, 1996, it is necessary to determine whether the 
amended regulations or the previously existing regulations 
are more favorable to the claimant.  The General Counsel of 
VA, in a precedent opinion, has held that the determination 
of whether an amended regulation is more beneficial to a 
claimant than the prior provisions must be made on a case-by-
case basis.  VAOPGCPREC 11-97 (O.G.C. Prec 11-97).  According 
to the cited opinion, when there is a pertinent change in a 
regulation while a claim is on appeal to the Board, the Board 
must take two sequential steps.  First, the Board must 
determine whether the amended regulation is more favorable to 
the claimant than the prior regulation.  Second, the Board 
must apply the more favorable provision to the facts of the 
case.

The Board finds that under the more favorable revised 
regulations, the conversion reaction more nearly meets the 
criteria for a rating of 30 percent prior to May 28, 1997.  
However, his disability from conversion reaction did not meet 
the criteria for a rating in excess of 30 percent under 
either criteria after May 28, 1997.

The veteran has not asserted, nor does the medical evidence 
in the claims folder reflect that he has been hospitalized or 
treated for his service-connected conversion reaction since 
his separation from service.  However, he has undergone three 
VA neuropsychiatric examinations since March 1994.  During 
the March 1994 VA neuropsychiatric examination, the veteran 
told the examiner that he became depressed when he was in 
pain.  On examination, his thought processes were normal.  
His memory was good in the interview, although he reported 
that it was not good due to his taking Tegretol.  He was 
alert and well oriented to time, place, and person.  The 
examiner found no evidence of hallucinations, delusions, or 
schizophrenic manifestations.  The veteran had some 
depression secondary to back pain, either perceived or real.  
He also had some anxiety.  The veteran reported that he 
sometimes wished he was dead but he denied suicidal ideation 
or attempts.  The examiner reported a diagnosis of conversion 
reaction.  The veteran's wife reported that she found him to 
be very irritable, very depressed and very emotional.  She 
also indicated that he'd had lack of sleep for the past 
several years.

When the veteran was examined in May 1997, he reported that 
he became irritable when he was in pain.  He slept poorly 
because of pain  He denied having unusual dreams or 
nightmares.  The examiner found no delusions or 
hallucinations.  On mental status examination, the veteran 
face showed appropriate change.  He speech was normal.  He 
was quite cooperative.  His mood showed that depression came 
and went.  He cried  when he told the examiner that he was 
not able to live a normal life and that his future did not 
look good.  He reported having crying spells at home.  He was 
abstract on proverbs.  His thought processes were normal.  
His memory was fair although he reported that it was not 
good.  He was alert and oriented to time, place, and person.  
There were no hallucinations, delusions, or schizophrenic 
trends.  The examiner noted depression due to pain.  There 
was some anxiety noted.  The veteran denied current suicidal 
ideation, although the veteran reported that he had wanted to 
die for a long time.  The reported diagnosis was dysthymia 
secondary to pain.  The examiner commented that he did not 
find evidence that was compatible with a conversion 
diagnosis.  Rather, if the veteran's physical pain was real, 
the diagnosis would be depression secondary to pain and 
limitations.

During a May 1998 VA examination, the veteran denied having 
current mental health treatment.  He complained of depression 
due to the way VA had handled his claim.  He reported that 
his appetite was not very good.  His weight was stable.  His 
sleep was not good.  He awakened in the middle of the night 
in a cold sweat for no apparent reason.  He had difficulty 
resuming sleep.  He reported some anhedonia, stating that 
most of the time he just sat in a chair because of limitation 
on what he was able to do.  He reported having a good 
relationship with his wife of 10 years.  Most of their 
socializing was through their church.  On mental status 
examination, the veteran was casually groomed and readily 
conversant.  Eye contact was good.  No significant anxiety or 
dysphoria was noted during the examination.  The veteran's 
mood was generally euthymic and his affect was appropriate to 
content.  He showed occasional frustration during the 
examination.  His thought processes and associations were 
logical and tight, with no loosening of associations or 
confusion.  There was no gross impairment in memory.  The 
veteran was generally oriented in all spheres, although he 
did not know the exact date.  No hallucination or delusional 
material was noted.  Insight and judgment were adequate.  The 
veteran denied current suicidal ideation.  The examiner 
reported a diagnosis of dysthymic disorder.  On a scale used 
to measure overall functioning (GAF), the examiner assigned a 
score of 56, indicating moderate symptoms such as flattened 
affect, circumstantial speech, or occasional panic attacks, 
or moderate difficulty in social or occupational functioning, 
such as conflicts with peers or coworkers, and having few 
friends.  Although the veteran described his depression as 
mild, to the examiner, it appeared to be moderate.  In an 
addendum to his May 1998 report, the examiner noted that he 
had reviewed the claims folder.  The examiner repeated the 
diagnosis of dysthymic disorder with a GAF score of 56.  The 
examiner stated that he found no evidence that the veteran's 
dysthymic disorder was related to the conversion disorder 
diagnosed during his service.  The examiner repeated his 
opinion that the veteran's depression was moderate and was 
related to his back problem.

The Board has reviewed the entire record and finds the 
evidence to be in relative equipoise on the matter of whether 
the veteran is entitled to a rating of 30 percent for 
conversion reaction prior to May 28, 1997.  When he was 
examined in March 1994, he exhibited depression and anxiety 
and, according to his wife, chronic sleep impairment.  With 
application of the benefit of the doubt rule, he more nearly 
met the criteria under the amended regulation for a 30 
percent rating.  That is, the conversion reaction more nearly 
caused occupational and social impairment with occasional 
decrease in work efficiency and intermittent periods of 
inability to perform occupational tasks (although generally 
functioning satisfactorily) due to such symptoms as: 
depressed mood, anxiety, and chronic sleep impairment.

However, there is no indication that after May 28, 1997, the 
veteran had symptoms attributed to conversion reaction such 
as flattened affect; circumstantial, circumlocutory, or 
stereotyped speech; panic attacks more than once a week; 
difficulty in understanding complex commands; impairment of 
short- and long-term memory; impaired judgment; impaired 
abstract thinking; disturbances of motivation and mood; or 
difficulty in establishing and maintaining effective work and 
social relationships.  Moreover, the psychiatric assessment 
during this time was of no more than moderate impairment, 
and, further, this impairment was due to a non- service 
connected disability.  Accordingly, after May 28, 1997, the 
conversion reaction is not shown to have resulted in more 
than the definite social and industrial impairment 
contemplated by the 30 percent rating assigned.

The Board concludes that the veteran's disability from 
conversion reaction met the criteria for a rating of 30 
percent prior to May 28, 1997 and after May 28, 1997.

C.  Extraschedular and Other Considerations

In reaching its decision, the Board has considered the 
complete history of the disabilities in question as well as 
the current clinical manifestation and the effect the 
disability may have on the earning capacity of the veteran.  
38 C. F. R. §§  4.1, 4.2, 4.41 (1999).  Concerning the 
veteran's back disorder, the functional impairment that can 
be attributed to pain, weakness, excess fatigability or 
incoordination has been taken into account.  See DeLuca v. 
Brown, 8 Vet App 202 (1995).  In this regard, the Board notes 
the clinical findings during the most recent VA examination 
which indicate that the veteran has low back pain with 
radiating pain to his legs, with marked restriction in range 
of motion of the lumbar spine due to periarticular 
stiffening, and with decreased deep tendon reflexes at the 
left knee and ankle.  He has right leg weakness and numbness.  
However, the Board also notes that Diagnostic Code 5293 
contemplates characteristic pain associated with 
intervertebral disc syndrome, but rates such symptoms on the 
basis of the frequency and severity of attacks and whether 
there is intermittent relief.  The Board finds that the 
veteran has near constant symptoms consistent with 
intervertebral disc syndrome with considerable function 
impairment t due to pain, weakness, excess fatigability and 
gait disturbance.  However, such symptoms are anticipated by 
the 60 percent schedular rating currently in effect.  
Therefore, the Board concludes that the functional impairment 
due to pain, weakness, excess fatigability and incoordination 
is adequately compensated by the 60 percent schedular rating 
under Diagnostic Code 5293.

In exceptional cases where schedular evaluations are found to 
be inadequate, consideration of "an extra-schedular 
evaluation commensurate with the average earning capacity 
impairment due exclusively to the service-connected 
disability or disabilities" is made.  38 C.F.R. 
§ 3.321(b)(1) (1999).  The governing norm in these 
exceptional cases is a finding that the case presents such an 
exceptional or unusual disability picture with such related 
factors as marked interference with employment or frequent 
periods of hospitalization as to render impractical the 
application of the regular schedular standards.  Id.

The Board first notes that the schedular evaluations in this 
case are not inadequate, as the veteran's symptoms from his 
low back disorder are contemplated by the 60 percent rating 
currently in effect.  Second, the Board finds no evidence of 
an exceptional disability picture in this case.  The veteran 
has not required frequent hospitalization or treatment for 
his low back disorder.  Nor is there evidence that the 
disorder otherwise so markedly interferes with employment as 
to render impractical the application of regular schedular 
standards.  Therefore, the Board concludes that the veteran 
is adequately compensating by application of regular 
schedular standards and that extraschedular consideration 
under 38 C.F.R. § 3.321(b) is not warranted in this case.

As for the veteran's disability from conversion reaction,  
the rating schedule is not inadequate, as it provides for 
higher schedular ratings, up to 100 percent, when the 
required manifestations are shown.  In addition, the 
veteran's disability picture from conversion reaction is not 
so exceptional or unusual as to render impractical the 
application of regular schedular standards.  The veteran has 
not required frequent periods of hospitalization or treatment 
for conversion reaction.  Nor is it shown that the service 
connected neuropsychiatric disability otherwise so markedly 
interferes with employment as to render impractical the 
application of regular schedular standards.  The disability 
picture  for conversion reaction is neither exceptional nor 
unusual.  Therefore, the Board concludes that extraschedular 
consideration under 38 C.F.R. § 3.321(b) is not warranted in 
this case.


ORDER

An increased rating for lumbosacral strain with degenerative 
changes is denied.

A rating of 30 percent for conversion reaction prior to May 
28, 1997, is granted, consistent with the criteria that 
govern the payment of monetary awards.

A rating in excess of 30 percent for conversion reaction 
after May 28, 1997, is denied.


REMAND

Initially, the Board concludes that the veteran's claim for 
compensation for additional disability based on VA medical 
and/or surgical treatment is well grounded within the meaning 
of 38 U.S.C.A. § 5107.  This conclusion is based on VA 
outpatient treatment records which contain findings that the 
veteran had increased loss of motion in the left shoulder 
after failed surgery to repair a left rotator cuff tear.  In 
a letter dated in June 1995, the veteran's private primary 
care physician reported that the veteran had inability to use 
his left upper arm due to a prior surgery and degenerative 
joint disease.

When this case was remanded by the Board in January 1997, the 
RO, in pertinent part, was requested to obtain all of the 
veteran's VA medical records, September 1990 to the present.  
These records are not associated with the claims file, and 
are necessary to decide the claim.  

The record contains a number of statements from the veteran's 
private physician and some VA physicians indicating that the 
veteran needs regular aid and attendance with such activities 
of daily living as dressing and bathing.  However, it is not 
entirely clear from the record whether such need is due to 
his service-connected disabilities, as the veteran has 
additional, nonservice-connected disability from dysthymic 
disorder, residuals of stroke with left hemiparesis, and 
degenerative joint disease in multiple joints.

The Board is of the opinion that additional development is 
necessary to complete the record.  Pursuant to this remand, 
the RO will be scheduling VA examination.  The veteran is 
hereby notified that it is his responsibility to report for 
the examinations and to cooperate in the development of the 
claim, and that the consequences of failure to report for a 
VA examination without good cause may include denial of the 
claim.  38 C.F.R. §§ 3.158 and 3.655 (1999).

To ensure that VA has met its duty to assist the appellant in 
developing the facts pertinent to the claim, the case is 
REMANDED to the RO for the following development:

1.  The RO should obtain and associate 
with the claims folder all of the 
veteran's VA medical records, including 
inpatient and outpatient clinical 
records, dated from September 1990 to the 
present.

2.  The veteran should be afforded a VA 
examination to determine whether he is 
entitled to special monthly compensation 
at the housebound rate or on the basis 
that he requires the regular aid and 
attendance of another person.  Following 
the examination, the examiner should 
express an opinion as to whether the 
veteran's service-connected disabilities 
render him so helpless that he is in need 
of regular aid and attendance or is meets 
the housebound criteria.  It must be 
emphasized that the examiner is to 
consider only the service connected 
disabilities in formulating his opinion.  
The examiner should consider and report 
such factors as the inability of the 
veteran to dress or undress himself, or 
to keep himself ordinarily clean and 
presentable; frequent need of adjustment 
of any special prosthetic or orthopedic 
appliances which by reason of the 
particular disability cannot be done 
without such aid; inability of the 
veteran to feed himself through the loss 
of coordination of upper extremities or 
through extreme weakness; inability to 
attend to the wants of nature; or 
incapacity, physical or mental, which 
requires care or assistance on a regular 
basis to protect the veteran form the 
hazards or dangers incident to his daily 
environment.  The particular functions 
that the veteran is unable to perform 
should be reported, as well as the 
disorder which results in such functional 
disability.  The examiner should comment 
on whether the veteran is substantially 
confined to his house due to his service-
connected disabilities.  All indicated 
tests and diagnostic studies must be 
performed.  The claims folder should be 
made available to, and reviewed by, the 
examiner.

3.  When all of the veteran's VA 
treatment records, 1990 to date, are 
associated with the claims file, he 
should be afforded VA examination by an 
orthopedic surgeon, who has not been 
involved in his treatment, to determine 
whether he has additional chronic 
disability of the left shoulder that is 
the result of VA surgery in June 1991.  
This opinion requires that the examiner 
have access to the claims file, and 
particularly to relevant records of VA 
treatment records, inpatient and 
outpatient, from 1991 to date.  

Following review of the pre- operative 
and post- operative record, and taking 
into account the fact that the veteran 
developed left hemiparesis stemming from 
his CVA, the examiner is requested to 
answer the following question:  Is it at 
least as likely as not that the veteran 
has quantitatable current left shoulder 
disability that is the result of his June 
1991 VA surgery?  The rationale for the 
opinion should be set forth.  

4.  After the development requested above 
has been completed to the extent 
possible, the RO should again review the 
record and readjudicate the claims for 
additional compensation pursuant to 
38 U.S.C.A. § 1151 and special monthly 
compensation.  If any benefit sought on 
appeal remains denied, the appellant and 
his representative should be furnished a 
supplemental SOC which contains the 
applicable regulations and they should be 
given the opportunity to respond thereto.

Thereafter, the case should be returned to the Board, if in 
order.  The Board intimates no opinion as to the ultimate 
outcome of this case.  The appellant need take no action 
unless otherwise notified.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded to 
the regional office.  Kutscherousky v. West, 12 Vet. App. 369 
(1999).

This claim must be afforded expeditious treatment by the RO.  
The law requires that all claims that are remanded by the 
Board of Veterans' Appeals or by the United States Court of 
Appeals for Veterans Claims for additional development or 
other appropriate action must be handled in an expeditious 
manner.  See The Veterans' Benefits Improvements Act of 1994, 
Pub. L. No. 103-446, § 302, 108 Stat. 4645, 4658 (1994), 
38 U.S.C.A. § 5101 (West Supp. 1999) (Historical and 
Statutory Notes).  In addition, VBA's Adjudication Procedure 
Manual, M21-1, Part IV, directs the ROs to provide 
expeditious handling of all cases that have been remanded by 
the Board and the Court.  See M21-1, Part IV, paras. 8.44-
8.45 and 38.02-38.03.



		
	NANCY I. PHILLIPS
	Member, Board of Veterans' Appeals



 

